SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Victor A. DePonceau, pro se, filed this 42 U.S.C. § 1988 action against numerous defendants, including high-level federal and state officials, several state court judges and their administrative staff, Department of Justice officials and agents, DePonceau’s former wife Xiao DePonceau, her brother, her attorneys, and others. He claims that the defendants violated his constitutional rights in connection with his divorce proceedings in New York State Family Court and Supreme Court.
As the district court (Telesca, C.J.) found, most the plaintiff’s claims are barred by the Rooker-Feldman doctrine, which shields state court determinations from challenge through a § 1988 action. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). To the extent that the plaintiff’s arguments concern matters not covered by, or inextricably intertwined with, state court proceedings, they either (1) are barred by the absolute immunity attaching to judges who are acting within their jurisdiction, see Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Shain v. Ellison, 273 F.3d 56, 61 (2d Cir.2001); (2) deal with parties about whom there is no evidence of involvement in the alleged violations; or (3) concern individuals who are neither state actors, nor acting under color of state law, see Colombo v. O’Connell, 310 F.3d 115 (2d Cir.2002), cert. denied, - U.S. -, 123 S.Ct. 1750, 155 L.Ed.2d 512 (2003).
We have considered all of the appellant’s arguments and find them to be without merit. Accordingly, we AFFIRM. All of the appellant’s outstanding motions are hereby DENIED.